Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Detailed Action
This Office Action is in response to Applicant’s Communication received on November 09, 2021 (11/09/2021).
                           Response to Amendments
The amendment filed on 11/09/2021 has been entered and fully considered.  Claims 1-19 and 21 are pending, with claims 1, 12, and 19 in independent form.  Claims 1-3, 5, 7-14, 16, and 18-19 are currently amended.  Claim 20 was canceled, and Claim 21 was added as a new claim.
                           Response to Arguments
Applicant argues that the applied art of record, Wojcik and Nabbe, fails to disclose the features to “select only one of the request and the diagnostic data; select an activation mode ... according to the selected one of the request and the diagnostic data while excluding the other of the request and the diagnostic data as a basis for selecting the activation mode” now being claimed in independent claims 1, 12, and 19.
      The Examiner agrees that these features are not taught by the applied prior art; however, a question has now surfaced as to whether the application as originally filed has ample support for these features.  See rejection below on the question of new matter being introduced.  Until this issue is resolved the rejection of the claims under 
                     Claim Objections
The terms “select” and “selecting” are not found in the specification and the drawings.  Therefore, the amended claims that contain these terms are not in compliance with 37 CFR 1.75(d)(1) which requires that “terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”
                     Claim Rejections – 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
      Applicant has amended claims 1-3, 5, 7-14, 16, and 18-19 to now recite selecting between “the request and the diagnostic data,” selecting “an activation mode,” and selecting “an operation mode”.   In the Response, Applicant asserts that support for the claim language can be found at Para. [0041] of the instant application. 
      The terms “select” and “selecting” are not found in the original disclosure.  Therefore, the amended claims are not in compliance with 37 CFR 1.75(d)(1) which requires that “terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”
   Generally, the term “select” is the action of choosing from a number of options or alternatives.  The Application, Paragraph [0041], discloses that the operation manager 200 makes a determination on “whether to follow the instruction from the remote device 140 to begin startup of the vehicle 101 or to use the fault data from the component 120”.  The determination as used in Para. [0041] appears to be an evaluation of the two choices and does not convey a selection of the “request” or the “diagnostic data” so as such it is not sufficient to support the claimed select or selecting.

As to the claimed selecting “an operation mode”.  In the application, see at least Paragraphs [0054]- [0055], the operation manager 200 makes an identification and a determination of the operation mode of the vehicle.  An identification and a determination are not the same as a selection and are therefore not sufficient to support the claimed selecting an operation mode.
                                                              Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-13, and 16-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wojcik et al (US-20160311385-A1) (“Wojcik”).
The applied reference has a Common Assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
        As per claim 1, Wojcik discloses a system for vehicle activation comprising a processor to: 
        receive a request to activate a vehicle (Wojcik see at least Para. [0023] which discloses “remote start may occur when the engine is started from a remote transmitter and without anyone in the host vehicle 100 or a key in the ignition.”);
         receive diagnostic data for one or more vehicle components from an activation component (Wojcik see at least Para. [0024] which discloses “diagnostic 
        arbitrate the request and the diagnostic data to identify an activation mode of the vehicle that is one of an unpowered mode, a power-up mode, or a fully-started mode (Wojcik see at least Para. [0030] which discloses “process 400 that may be executed by the power management module 115 to provide power to certain vehicle subsystems under certain circumstances.  The process 400 may be initiated when a vehicle is turned on and may continue to execute until the vehicle is turned off”.  Further note from flowchart illustrated at Figure 4 that vehicle 100 could be in power-up mode or unpowered, decision block 420, or fully-started mode, decision block 405.); and 
         instruct the activation component to activate one or more vehicle components associated with the identified activation mode (Wojcik see at least Para. [0032] which discloses “the power management module 115 may enable one or more vehicle subsystems to operate” during the fully-started mode.).  
         As per claim 2, Wojcik discloses a system for activating a vehicle, wherein upon activating the vehicle in the fully-started mode (Wojcik see decision block 405 of method 400 at Figure 4), arbitrate the diagnostic data to identify an operation mode of the vehicle that is one of a manual mode, an autonomous mode, or a stopped mode (Wojcik see at least Para. [0012] which discloses “the host vehicle 100 is an autonomous vehicle configured to operate in an autonomous (e.g., driverless) mode, a partially autonomous mode, and/or a non-autonomous mode”).  
wherein the instructions further include instructions to identify the activation mode based on received data from at least one of a virtual driving controller or an occupancy sensor (Wojcik see at least Para. [0021] which discloses receiving an input “by having the user turn the ignition to the RUN state or by an occupant detection sensor.”).  
As per claim 6, Wojcik discloses a system for activating a vehicle, wherein the instructions further include instructions to identify a fault in one of the vehicle components based on the diagnostic data (Wojcik see at least Para. [0025] which discloses a “CAN signal, indicating whether the power management module 115 has detected a fault on inputs, outputs, or pass through, may be transmitted.”).  
As per claim 7, Wojcik discloses a system for activating a vehicle, upon activating the vehicle in the power-up mode (Wojcik at Para. [0015] “RUN state may indicate the driver's intent for the vehicle engine and all vehicle subsystems to turn on”.), perform a diagnostic test of one or more vehicle components (Wojcik at Para. [0024] “in the diagnostic mode, the power management module 115 may provide diagnostic information to one or more vehicle subsystems”.) and, based on the diagnostic test, identify an operation mode of the vehicle that is one of a manual mode, an autonomous mode, or a stopped mode (Wojcik at Steps 435 & 445 and Para. [0025] “power management module 115 powered path may be evaluated after the ignition state changes to OFF”.)  
As per claim 8, Wojcik discloses a system for activating a vehicle, wherein the instructions to arbitrate the request and the diagnostic data further include instructions to identify the unpowered mode and to ignore the request when the diagnostic data indicate a fault in one or more vehicle components (Wojcik see at least Para. [0036] which discloses “situational override may be implemented, e.g., in response to a user input or a situation detected from sensor signals” and further note that the override includes a “remote start override”.).  
As per claim 9, Wojcik discloses a system for activating a vehicle, wherein the instructions to arbitrate the request and the diagnostic data further include instructions to identify the power-up mode when the diagnostic data indicate no fault in the vehicle components (Wojcik from Method 400, Fig. 4 and Para. [0036] when there are no situational overrides (Step 430), identifies the power-up mode (Step 435) and then the process 400 returns to block 410 so as to enable the subsystem for operation of the vehicle.).  
As per claim 10, Wojcik discloses a system for activating a vehicle, wherein the instructions to arbitrate the request and the diagnostic data further include instructions to identify the fully-started mode when the activation component indicates that a powertrain is operational (Wojcik discloses at Para. [0024] conducting “diagnostic information to one or more vehicle subsystems” and in 
                  Para. [0026] a “powertrain control module 135”.).  
As per claim 11, Wojcik discloses a system for activating a vehicle, wherein the instructions to arbitrate the request and the diagnostic data further include instructions to identify the fully-started mode when the diagnostic data indicate that a propulsion power supply is operational (Para. [0032] which discloses “[e]nabling the vehicle subsystems may include powering at least one of the vehicle 
As per claim 12, Wojcik discloses a method (Fig. 4), comprising: 
receiving a request to activate a vehicle (Wojcik see at least Para. [0023] which discloses “remote start may occur when the engine is started from a remote transmitter and without anyone in the host vehicle 100 or a key in the ignition.”);
 receiving diagnostic data for one or more vehicle components from an activation component (Wojcik see at least Para. [0024] which discloses “diagnostic information may be detected at boot time and may be based on shutdown information from the prior key cycle.”);
 arbitrating the request and the diagnostic data to identify an activation mode of the vehicle that is one of an unpowered mode, a power-up mode, or a fully-started mode (Wojcik see at least Para. [0030] which discloses “process 400 that may be executed by the power management module 115 to provide power to certain vehicle subsystems under certain circumstances.  The process 400 may be initiated when a vehicle is turned on and may continue to execute until the vehicle is turned off”.  Further note from flowchart illustrated at Figure 4 that vehicle 100 could be in power-up mode or unpowered, decision block 420, or fully-started mode, decision block 405.); and
 instructing the activation component to activate one or more vehicle components associated with the identified activation mode (Wojcik see at least Para. [0032] which discloses “the power management module 115 may enable one or more vehicle subsystems to operate” during the fully-started mode.).  
upon activating the vehicle in the fully-started mode (Wojcik see decision block 405 of method 400 at Figure 4), arbitrating the diagnostic data to identify an operation mode of the vehicle that is one of a manual mode, an autonomous mode, or a stopped mode (Wojcik see at least Para. [0012] which discloses “the host vehicle 100 is an autonomous vehicle configured to operate in an autonomous (e.g., driverless) mode, a partially autonomous mode, and/or a non-autonomous mode”).  
As per claim 16, Wojcik discloses a method, identifying the activation mode based on received data from at least one of a virtual driving controller or an occupancy sensor (Wojcik see at least Para. [0021] which discloses receiving an input “by having the user turn the ignition to the RUN state or by an occupant detection sensor.”).  
As per claim 17, Wojcik discloses a method, identifying a fault in one of the vehicle components based on the diagnostic data (Wojcik see at least Para. [0025] which discloses a “CAN signal, indicating whether the power management module 115 has detected a fault on inputs, outputs, or pass through, may be transmitted.”).  
As per claim 18, Wojcik discloses a method, identifying the activation mode as the unpowered mode upon identifying the fault (Wojcik see at least Para. [0036] which discloses “situational override may be implemented, e.g., in response to a user input or a situation detected from sensor signals” and further note that the override includes a “remote start override”.).  
As per claim 19, Wojcik discloses a system (Fig. 2 and Fig. 3), comprising: 
a vehicle activation component (Wojcik see at least Para. [0013] which discloses “the ignition state could also be determined in accordance with a keyless entry system or keyless start system, sometimes referred to as a passive entry/passive start system or simply a passive start system”.);
 a virtual driver controller (In Para. [0044] of the instant application a virtual driver controller is defined as an “ECU” which is normally used to control a vehicles powertrain.  Therefore, using applicant’s definition Wojcik discloses in Para. [0027] a “powertrain control module 135 may include any computing device programmed to control operation of one or more vehicle powertrain components”.);
 one or more vehicle motion controllers (Wojcik see at least Para. [0027] which discloses “transmission control module 130”, “powertrain control module 135”, and “brake system 140 may include any computing device programmed to control operation of the vehicle brakes”.);
 a remote device (Wojcik see at least Para. [0023] which discloses “remote start may occur when the engine is started from a remote transmitter and without anyone in the host vehicle 100 or a key in the ignition”; and 
means for arbitrating an activation request from the remote device and diagnostic data from the vehicle activation component and the vehicle motion controllers (Wojcik see at least Para. [0028] which discloses “the body control module 155 to provide power to the restraint control module 160, the occupant classification system 165, the passenger airbag disable indicator 170, as well as other vehicle subsystems while the vehicle speed is above the predetermined threshold.”).  
comprising means for identifying an activation mode of the vehicle based on the arbitrated activation request, wherein the activation mode is one of an unpowered mode, a power-up mode, or a fully-started mode (Wojcik see at least Para. [0030] which discloses “process 400 that may be executed by the power management module 115 to provide power to certain vehicle subsystems under certain circumstances.  The process 400 may be initiated when a vehicle is turned on and may continue to execute until the vehicle is turned off”.  Further note from flowchart illustrated at Figure 4 that vehicle 100 could be in power-up mode or unpowered, decision block 420, or fully-started mode, decision block 405.).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik as applied to claims 1-2 above, and further in view of Nabbe et al (US-10328897-B1) (“Nabbe”).
 As per Claim 3, Wojcik does not explicitly disclose operating the vehicle in a stopped mode to switch between an autonomous or manual mode.  Nabbe in the same field endeavor discloses a vehicle control system that “can generate remote driving commands which cause the vehicle to be navigated to a particular location.”  See, at least the Abstract.  In particular, Nabbe discloses wherein the instructions further include instructions to operate the vehicle in the stopped mode (Nabbe see at least Column 24, line 54, which discloses “navigate the vehicle to a stopped position”. ) and, then, to arbitrate the diagnostic data to identify a second operation mode of the vehicle that is one of the manual mode or the autonomous mode (Nabbe at Column 24, lines 53-57, discloses that “in response to receipt of a re-set command, the VNS can autonomously navigate the vehicle to a stopped position in a particular selected proximate location, including a roadway shoulder region, a proximate parking space, etc., whereupon manual driving control of the vehicle can be activated.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include stopping of a vehicle for proper switching between driving modes outlined in Nabbe with the vehicle safety power management of Wojcik, since the safety of a vehicle also depends on the 
As per claim 4, Nabbe discloses a system for controlling a vehicle, wherein the instructions further include instructions to transition from the manual mode or the autonomous mode to the stopped mode (Nabbe see at least Column 24, lines 56-57, and discloses “whereupon manual driving control of the vehicle can be activated”).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik as applied to claims 12-13 above, and further in view of Nabbe et al (US-10328897-B1) (“Nabbe”).
      As per Claim 14, Wojcik does not explicitly disclose operating the vehicle in a stopped mode to switch between an autonomous or manual mode.  Nabbe in the same field endeavor discloses a vehicle control system that “can generate remote driving commands which cause the vehicle to be navigated to a particular location.”  See, at least the Abstract.  14. In particular, Nabbe discloses operating the vehicle in the stopped mode (Nabbe see at least Column 24, line 54, which discloses “navigate the vehicle to a stopped position”.) and, then, arbitrating the diagnostic data to identify a second operation mode of the vehicle that is one of the manual mode or the autonomous mode (Nabbe at Column 24, lines 53-57, discloses that “in response to receipt of a re-set command, the VNS can autonomously navigate the vehicle to a stopped position in a particular selected proximate location, including a 
     It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include stopping of a vehicle for proper switching between driving modes outlined in Nabbe with the vehicle safety power management of Wojcik, since the safety of a vehicle also depends on the operator/driver.  The motivation would be that the adding of such a step would mitigate know driver created failure modes like “inadvertently turned off [vehicle] while the host vehicle 100 was moving”.  Wojcik at Para. [0050].  
       As per claim 15, Nabbe discloses a method further transitioning from the manual mode or the autonomous mode to the stopped mode (Nabbe see at least Column 24, lines 56-57, and discloses “whereupon manual driving control of the vehicle can be activated”.).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661